Citation Nr: 0820820	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-24 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased initial rating in excess of 
10 percent for allergic rhinitis. 

2. Entitlement to an increased initial rating in excess of 
10 percent for left-sided Bell's palsy. 

3. Entitlement to service connection for impaired fasting 
glucose (claimed as diabetes mellitus). 

4. Entitlement to service connection for a disability 
manifested by high cholesterol. 

5. Entitlement to service connection for headaches. 

6. Entitlement to service connection for a disability 
manifested by groin pain. 

7. Entitlement to service connection for bleeding 
ulcer/gastric ulcer. 


8. Entitlement to service connection for adjustment disorder 
with mixed anxiety and depressed mood. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979, and again from January 2003 to 
September 2003. He also had unverified active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Army reserves. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO). The veteran was granted service 
connection for allergic rhinitis and left-sided Bell's palsy. 
Both disabilities were granted a 10 percent rating, effective 
December 23, 2004. The veteran has continued to appeal for a 
higher rating, thus the claim is still before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

It appears that the veteran is also raising the issue of 
service connection for sinusitis. That issue is not before 
the Board and is not inextricably intertwined with any issue 
on appeal. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 
That issue is referred to the RO for any development deemed 
necessary. 

The issues of entitlement to service connection for impaired 
fasting glucose (claimed as diabetes mellitus), headaches, 
bleeding ulcer/gastric ulcer, and adjustment disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Allergic rhinitis is not manifested by polyps.

2. Left-sided Bell's palsy is manifested by subjective 
sensation of left sided-facial weakness; less than incomplete 
severe paralysis of the seventh (facial) nerve is shown.

3. The veteran does not have a current and chronic disability 
attributable to a finding of high cholesterol 
(hypercholesterolemia).

4. The veteran does not have a current and chronic disability 
attributable to groin pain. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for allergic rhinitis have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2007).

2. The criteria for an initial rating higher than 10 percent 
for left-sided Bell's palsy have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Code 8207 (2007).

3. Absent a disability for VA purposes attributable to a 
finding of high cholesterol, the claim of service connection 
for this disorder must be denied as a matter of law. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303(c), 4.1 (2007).

4. Absent a disability for VA purposes attributable to a 
finding of groin pain, the claim of service connection for 
this disorder must be denied as a matter of law. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303(c), 4.1 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

As to the veteran's claims of service connection for a 
disability manifested by high cholesterol and a disability 
manifested by groin pain, since these are not disabilities 
for VA purposes, these claims can not be granted as a matter 
of law. Sabonis v. Derwinski, 6 Vet. App. 426 (1994). 

In this case, the required VCAA notice letter was issued in 
February 2005.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in March 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, and VA medical 
evidence. There are no known additional records or 
information to obtain. 

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with his claims.




Initial Increased Ratings

Service connection for allergic rhinitis and left-sided 
Bell's palsy were both granted  10 percent ratings effective 
December 23, 2004. The veteran disagreed with the initial 
ratings awarded, and the current appeal ensued. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6

Allergic Rhinitis

Allergic rhinitis is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code  6822. Under this Diagnostic Code, a 10 
percent rating is assigned where there is greater than 50-
percent obstruction of nasal passages on both sides or 
complete obstruction on one side. A 30 percent rating 
contemplates allergic rhinitis with polyps. 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).

In March 2005, the veteran underwent a VA examination. The 
veteran stated that his allergies had gotten worse, mostly in 
the spring and the fall. He complained of eye swelling and 
sinus blockage. Physical examination showed the eyes were 
normal. Fundoscopic examination was normal. There was 100 
percent obstruction of the left nostril and 75 percent 
obstruction of the right nostril from the swollen turbinates. 
Sinuses revealed no tenderness or purlent discharge. 

The Board finds that the evidence does not show that a 
30 percent initial rating is warranted for the veteran's 
allergic rhinitis. He does have obstruction of both nasal 
passages, but there is no medical evidence that he has 
polyps, as is required for a 30 percent rating. 

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, an increased initial rating is not warranted and the 
veteran's claim must be denied.  38 C.F.R. § 4.7.

Left-sided Bell's palsy

Left-sided Bell's palsy is rated under 38 C.F.R. § 4.124a., 
Diagnostic Code 8207. Under this Diagnostic Code, a 10 
percent rating is when there is evidence of incomplete 
moderate paralysis, 20 percent is warranted when there is 
incomplete severe paralysis, and 30 percent is warranted when 
there is complete paralysis of the seventh (facial) cranial 
nerve. It is noted that the rating is dependent upon the 
relative loss of innervation of facial muscles.

Disability in the field of neurological conditions includes 
rating in proportion to impairment of motor and sensory 
functions. 38 C.F.R. § 4.120. To be especially considered are 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc. Id.

In March 2005, the veteran underwent a VA examination. He 
complained of left-sided weakness of his face. Neurological 
examination showed the cranial nerves were abnormal. He had 
left facial weakness with cranial nerve VII. It would be 
paralysis, incompletely paralyzed with mild weakness at 4/5. 
Coordination was normal. There was no peripheral nerve 
involvement. 

The Board finds that the evidence does not show that a 
20 percent initial rating is warranted for the veteran's 
left-sided Bell's palsy. The weakness of the left side of his 
face was described as no more than mild, 4/5. Incomplete 
severe paralysis, necessary for a 20 percent rating, has not 
been shown. 

Again, as the veteran has submitted no evidence showing that 
his service-connected disorder markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Thus, an increased initial rating is not warranted and the 
veteran's claim must be denied.  38 C.F.R. § 4.7.


Service Connection

The veteran asserts that service connection is warranted for 
high cholesterol and groin pain based on service incurrence. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that as a 
matter of law, the claims can not be granted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The veteran underwent a VA examination in March 2005. During 
that examination, the examiner indicated that no diagnosis of 
a claimed left groin condition was made because there was no 
pathology of the groin. He had good strength in the affected 
muscles. X-rays of the pelvic area showed no appreciable 
abnormality of the pelvic bones. 

Under 38 C.F.R. § 4.1, the term "disability" means impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions. See also Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). 
The Board notes that a symptom, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted. See also Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001). An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable. See 61 Fed. Reg. 
20440, 20445 (May 7, 1996). 

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes. Further, groin pain by 
itself, is not a "disability" for VA compensation benefits 
purposes. Lacking legal merit, the claim of entitlement to 
service connection for these disorders must be denied. See 
generally Sabonis v. Brown, supra. The Board would point that 
out, however, that if the veteran develops a disability that 
he believes is related to his groin pain or 
hypercholesterolemia, he is free to file a claim for service 
connection for either disability.


ORDER

An initial rating in excess of 10 percent for allergic 
rhinitis is denied. 

An initial rating in excess of 10 percent for left-sided 
Bells palsy is denied. 

Service connection for a disability manifested by high 
cholesterol is denied. 

Service connection for a disability manifested by groin pain 
is denied. 


REMAND

The veteran maintains that he has diabetes mellitus, 
headaches, bleeding/gastric ulcer, and an adjustment disorder 
due to service. This matter is being remanded for further 
development needed in this case prior to final adjudication.

A review of the record reveals that the veteran underwent a 
VA examination in March 2005. At that examination, the 
veteran was diagnosed with impaired fasting glucose that had 
not manifested into a diagnosis of diabetes mellitus. 
However, the veteran claims that he is seen on a monthly 
basis by his physician for treatment of diabetes mellitus. 
These records are not associated with the claims folder. 

The law requires that in complying with its duty to assist 
claimants, VA must make reasonable efforts to assist a 
claimant in obtaining evidence identified by the claimant, 
which is necessary to substantiate the claim, and that if VA 
is unable to obtain all of the relevant records sought, VA 
will advise the claimant of the records it is unable to 
obtain; explain the efforts made to obtain those records; and 
describe any further action to be taken with respect to the 
claim. 38 U.S.C.A § 5103A.  Those records should be sought 
and if they exist, associated with the claims folder. 

In addition to active duty service, the veteran also served 
in the Army reserves. Those personnel records are not 
associated with the claims folder and his service has not 
been verified. His May 2001 service medical record described 
as a five year examination, indicated that the veteran had 
headaches related to hay fever, and loss of memory "amnesia, 
" not serious. The veteran also stated that his ulcer began 
while he was on reserve duty. During the March 2005 VA 
psychiatric examination, it was noted that the veteran had 
mild memory deficits and moderate anxiety in service. It is 
not clear if any or all of these named disorders are related 
to the veteran's reserve duty. Since there are no reserve 
records substantiating whether the veteran has ACDUTRA or 
INACDUTRA, this must be done prior to final adjudication of 
the claim. 

Additional examination and opinions as to the etiology of the 
veteran's claimed disorders, must also be performed. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for claimed 
diabetes mellitus, headaches, bleeding 
ulcer, and adjustment disorder, that is 
not evidenced by the current record. 
Specifically, the records from his 
physician that he sees on a monthly basis 
for his claimed diabetes mellitus, the 
1999 hospitalization report for his 
bleeding ulcer from Petersburg General 
Hospital, and any other records for the 
aforementioned claimed disorders should 
be obtained. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC will contact the National 
Personnel Records Center (NPRC), the Army 
Reserves unit wherein the veteran served 
(if the veteran identifies same), or any 
other appropriate agency, to verify all 
of the veteran's periods of active duty, 
ACDUTRA, and INACDUTRA. Service records 
providing points are not helpful in this 
regard. All service medical and personnel 
records during his active military 
service, ACDUTRA and INACDUTRA, should be 
obtained and associated with the claims 
folder. If no service records can be 
found, or if they have been destroyed, 
the RO/AMC will request specific 
confirmation of that fact and make a 
formal finding of such unavailability or 
non-verification of service.  See Spencer 
v. West, 13 Vet. App. 376, 380, (2000); 
Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); 38 C.F.R. §§ 3.203(a), 
(c) (All as to reliance placed by VA upon 
service department and NPRC 
determinations).  

3. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran in accordance with the 
provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4. After a reasonable period of time or 
upon the veteran's response, the RO/AMC 
should afford the veteran a comprehensive 
medical examination, to be conducted by a 
qualified physician to assess and opine 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the veteran has diabetes 
mellitus, headaches, bleeding 
ulcer/gastric ulcer, and/or adjustment 
disorder that had its onset in service, 
or was caused by any incident of service, 
or was caused or aggravated by a service-
connected disability. The veteran's 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand. In the examiner's 
opinion, the examiner must identify and 
explain the medical basis or bases, with 
identification of the evidence of record. 

5. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for impaired fasting glucose 
(claimed as diabetes mellitus), 
headaches, bleeding ulcer/gastric ulcer, 
and adjustment disorder with mixed 
anxiety and depressed mood. The RO/AMC 
must ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative, 
if there is one, should be provided with 
an appropriate Supplemental Statement of 
the Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
The veteran should be given an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


